Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  August 24, 2021 has been considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0336] of the instant published application, USPgPub 2021/0388034. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 6 of U.S. Patent No. 9,487,563 and Akahata et al. (Nature Medicine. 2010; 16 (3): 334-339). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of ‘563 is drawn to a method of inducing an immune response against an alphavirus in a subject by administering an effective amount of a VLP that possesses the same one or more mutations to E2 and the NLS, recited in claim 1 of ‘563.  The materials and method steps recited in claims 1 and 5 of ‘563 are equivalent to instant claim 1. Claim 2 of ‘563 lists alphaviruses recited in instant claims 2 and 3. Claim 3 of ‘563 lists the NLS amino acid regions within various alphaviruses, corresponding to instant claims 4 and 5. Claim 6 of ‘563 requires a pan-viral immunogenic composition comprising a combination of alphavirus VLPs, as required by instant claim 6, which encompasses the alphaviruses of instant claim 7, as evidenced by claim 2 of ‘563.  
Claims 1 and 5 of ‘563 do not recite that:
the immune response induced “inhibits infection with the alphavirus”, as recited in the last line of instant claim 1 and instant claim 10; 
the VLP protects against viremia of the inflammatory consequences of an alphavirus infection, as required by instant claim 8;
induced neutralizing antibodies to the alphavirus in the subject, as required by instant claim 9;
administering one or more doses to induce the immune response, as recited in claims 11 and 12; or
administering the VLPs with an adjuvant, as recited in instant claim 13.
Akahata et al. teach inhibition of alphavirus infection and the induction of high neutralizing antibody titers in Figures 2-4, as required by instant claims 1, 9, and 10, which would inherently protect against viremia of the inflammatory consequences of an alphavirus infection, as required by instant claim 8. Akahata et al. induce the protective immune response in mice and monkeys by one or more prime-boost immunizations with an alphavirus VLP and an adjuvant, see “Immunizations and challenge of mice and monkeys” on page 339, as required by instant claims 11-13.  
One of ordinary skill in art would have been motivated to have induced a protective immune response including neutralizing antibodies, as taught by Akahata et al., by administering the alphavirus VLPs of ‘563 to protect against an alphavirus infections. One of ordinary skill in the art would have had a reasonable expectation for inducing a protective immune response including neutralizing antibodies, as taught by Akahata et al., to protect against an alphavirus infections, by administering the VLP of ‘563 because Akahata et al. achieve protective efficacy by administering alphavirus VLPs. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 6 of U.S. Patent No. 9,487,563 and Akahata et al. (Nature Medicine. 2010; 16 (3): 334-339) above, and further in view of Nabel et al. (WO 2010/062396). 
See the claims of ‘563 and the teachings of Akahata et al. above. Akahata et al. teach the inclusion of the Ribi adjuvant in “Immunizations and challenge of mice and monkeys” on page 339, and does not mention an alum adjuvant.
However, Nabel et al. teach that Ribi and alum adjuvants are conventional or routine alternatives in claim 24.
One of ordinary skill in art would have been motivated to have included an alum adjuvant with a reasonable expectation of success, as taught by Nabel et al. in the alphavirus VLP vaccine formulation of ‘5636 and Akahata et al. since Nabel et al. teach that Ribi and alum adjuvants are conventional or routine alternatives in claim 24.



Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,098,084 and Akahata et al. (Nature Medicine. 2010; 16 (3): 334-339). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘084 is drawn to a method of inducing an immune response against an alphavirus in a subject by administering an effective amount of a VLP that possesses the same one or more mutations to E2 and the NLS, recited in claim 1 of ‘084.  The materials and method steps recited in claims 1 and 4 of ‘084 are equivalent to instant claim 1. Claims 2 and 5 of ‘084 list alphaviruses recited in instant claims 2 and 3. Claims 3 and 6 of ‘563 list the NLS amino acid regions within various alphaviruses, corresponding to instant claims 4 and 5. Claims 2 and 5 of ‘084 encompass a combination of alphavirus VLPs, as required by instant claim 6, which encompasses the alphaviruses of instant claim 7, that would induce a pan-viral immunogenic effect. Claim 7 of ‘084 claims that the VLP protects against viremia of the inflammatory consequences of an alphavirus infection, as required by instant claim 8.  
Claims 1 and 4 of ‘084 do not recite that:
the immune response induced “inhibits infection with the alphavirus”, as recited in the last line of instant claim 1 and instant claim 10; 
induce neutralizing antibodies to the alphavirus in the subject, as required by instant claim 9;
administering one or more doses to induce the immune response, as recited in claims 11 and 12; or
administering the VLPs with an adjuvant, as recited in instant claim 13.
Akahata et al. teach inhibition of alphavirus infection and the induction of high neutralizing antibody titers in Figures 2-4, as required by instant claims 1, 9, and 10. Akahata et al. induce the protective immune response in mice and monkeys by one or more prime-boost immunizations with an alphavirus VLP and an adjuvant, see “Immunizations and challenge of mice and monkeys” on page 339, as required by instant claims 11-13.  
One of ordinary skill in art would have been motivated to have induced a protective immune response including neutralizing antibodies, as taught by Akahata et al., by administering the alphavirus VLPs of ‘084 to protect against an alphavirus infections. One of ordinary skill in the art would have had a reasonable expectation for inducing a protective immune response including neutralizing antibodies, as taught by Akahata et al., to protect against an alphavirus infections, by administering the VLP of ‘084 because Akahata et al. achieve protective efficacy by administering alphavirus VLPs. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,098,084 and Akahata et al. (Nature Medicine. 2010; 16 (3): 334-339) above, and further in view of Nabel et al. (WO 2010/062396). 
See the claims of ‘084 and the teachings of Akahata et al. above. Akahata et al. teach the inclusion of the Ribi adjuvant in “Immunizations and challenge of mice and monkeys” on page 339, and does not mention an alum adjuvant.
However, Nabel et al. teach that Ribi and alum adjuvants are conventional or routine alternatives in claim 24.
One of ordinary skill in art would have been motivated to have included an alum adjuvant with a reasonable expectation of success, as taught by Nabel et al. in the alphavirus VLP vaccine formulation of ‘084 and Akahata et al. since Nabel et al. teach that Ribi and alum adjuvants are conventional or routine alternatives in claim 24.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (The Lancet. 384.9959 (2014): 2046-2052)
Ko et al. (Science Translational Medicine. (2019) 11(492), eaav3113)
Bennett et al. (The Lancet Infectious Diseases 22.9 (2022): 1343-1355)
Coates et al. (The Lancet Infectious Diseases 22 (2022): 1210-1220)
Kafai et al. (Journal of Experimental Medicine 219.4 (2022): e20212532)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648